Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. 

The request for reconsideration has been considered but does NOT place the application in condition for allowance because of the following reasons.  
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
The Applicant asserts on Page 8 of the Remarks filed 07/29/2022 that “the primary reference, Visell, fails to teach how to make a microtube sensor with a wall of uniform thickness at the tolerances, as set forth in claim 1.” This argument is not persuasive because, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Visell discloses a method for forming a microtube sensor with a wall of uniform thickness (¶¶ [0007], [0064]-[0069], claim 13). Although Visell does not disclose the thickness of about 10 µm to about 40 µm, Visell does not teach away from the use of their method to achieve wall thicknesses of about 10 µm to about 40 µm, and Applicant has not provided evidence that the method of Visell cannot result in a tube with wall thicknesses of about 10 µm to about 40 µm. Instead, Visell discloses that the amount of stretch associated with the stretchable tube 102 is based on the material utilized and the geometry (wall width, etc.) (¶ [0025] of Visell), which indicates that the wall thickness can be varied based on the desired stretch capabilities. Additionally, Lewis discloses a tube with a wall having a uniform thickness of about 50 µm (¶ [0032]). The Examiner maintains that the thickness of the wall is a results-effective variable that would have been optimized through routine experimentation based on the desired stretch capabilities. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the wall thickness of Visell, using the thickness disclosed by Lewis as a starting point, to obtain a thickness of about 10 µm to about 40 µm.  Alternatively or additionally, claim 1 would have been obvious in view of Visell since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 21044.04). The Applicant has not rebutted the prima facie case of obviousness by showing the criticality of the claimed wall thickness range, showing the prior art teaches away from the claimed wall thickness range, showing that the claimed wall thickness range was not recognized as “result-effective”, or showing that a claimed parameter is disclosed in a very broad range in prior art (MPEP 2144.05 (III)). 
The Applicant asserts on Page 8 of the Remarks filed 07/29/2022 that “From the teachings of Visell, the skilled person would not think to reduce the wall thickness to achieve better sensing performance.” This argument is not persuasive because it is not commensurate with the scope of the rejection. The Examiner maintains that Visell teaches modifying the thickness of the wall to provide desired stretch capabilities (¶ [0025] of Visell). Such a disclosure suggests reducing or increasing wall thicknesses to achieve the desired stretch. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Applicant asserts on Page 8 of the Remarks filed 07/29/2022 that “Furthermore, there are no instructions in Visell how to make an ultrathin wall as this would be contrary to the objective of Visell's intended use. The channel of a tubule with an ultrathin wall would collapse under the torsions of the tubules, thus making a tubule with an ultrathin wall unsuitable to hold up to large number of turns.” This argument is not persuasive because it is merely attorney argument without supporting evidence. The arguments of counsel cannot take the place of evidence in the record. MPEP 2145 (I). Without factual evidence that the ultrathin wall would collapse under the torsions of the tubules, the Applicant’s arguments are not persuasive. 
	The Applicant asserts on Page 9 of the Remarks filed 07/29/2022 that “Visell’s dimensions are substantially greater than the wall thickness as set forth in claim 1, and such substantial difference will result in inferior sensing performance.” This argument is not persuasive. Although Fig. 7A of Visell suggests a wall thickness of approximately 230 µm, Visell does not indicate that 230 µm is the smallest possible wall thickness. To achieve the thickness of 230 µm, Visell may have started at a smaller thickness and repeated the steps 1306 and 1310 (as stated in ¶ [0066] of Visell) until the thickness of 230 µm to achieve their desired stretch capabilities of that particular application. Additionally, as stated above, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the wall thickness of Visell, using the thickness disclosed by Lewis as a starting point, to obtain a thickness of about 10 µm to about 40 µm. Because one of ordinary skill in the art is capable of providing a wall thickness at the claimed range, the Applicant’s arguments with regards to the inferior sensing performance is moot. 
The Applicant asserts on Pages 9-13 of the Remarks filed 07/29/2022 that “it is not possible for Visell to achieve a uniform and ultrathin wall thickness of Applicant’s microtube sensors, as claimed.” This argument is not persuasive because it is merely attorney argument without supporting evidence. The arguments of counsel cannot take the place of evidence in the record. MPEP 2145(I) and MPEP 716.01(c)(II). Without factual and objective evidence that the walls of Visell could not be uniform, the Applicant’s arguments are not persuasive. Additionally the Applicant’s arguments are based on the assumption that, for the entirety of the curing process, only one side is in contact with heating surface, but Visell does not make such a disclosure. 
The Applicant asserts on Page 12 of the Remarks filed 07/29/2022 that the uneven wall thickness of the tube of Fig. 4B of Visell is “likely due to its original structure rather than the twisted configuration”. However, this argument is not persuasive. First, the Applicant’s annotation of Fig. 4B is misleading because the arrows are not accurate depictions of the wall thickness of the tube. For example, the longer arrow in the asserted “perpendicular” direction is not a true representation of thickness because it is not in the direction of the shortest width. Additionally, the Applicant’s assertion that the uneven wall thickness is likely due to its original structure is merely attorney argument without supporting evidence. The Applicant has not provided evidence that the variations in wall thickness depicted in Fig. 4b is not due to the various forces involved in the twisting (e.g., compression, tension, shear, bending, torsion). 
The Applicant asserts on Page 13 of the Remarks filed 07/29/2022 that “The teachings of Lewis do not make up for the deficiencies of Visell” because “There is no method disclosed in Lewis for the skilled person to produce Applicant's claimed microtube sensor or how to modify the Visell manufacturing process to arrive at Applicant's microtube sensor. It would also not have been obvious to one of ordinary skill to configure Lewis's tube by 4 layer extrusion with Visell's 2 layer coating, as the methods of producing are significantly different.” This argument is not persuasive because it is not commensurate in scope with the rejection. Lewis teaches that walls of microtube sensors may have thicknesses of about 50 µm  (¶ [0032]). The Examiner maintains that the thickness of the wall is a results-effective variable that would have been optimized through routine experimentation based on the desired stretch capabilities. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the wall thickness of Visell, using the thickness disclosed by Lewis as a starting point, to obtain a thickness of about 10 µm to about 40 µm.  
The Applicant asserts on Pages 13-14 of the Remarks filed 07/29/2022 that “regarding claim 11, Applicant does not agree with the Office’s assessment for the reasons that Visell fails to teach how to make a microtube sensor with the physical features of Applicant’s microtube sensor and the sense performance that consequently follows from the uniform wall thickness of Applicant’s microtube sensor.” This argument is not persuasive because of the combination of Visell in view of Lewis, as indicated above, results in the physical features of the Applicant’s microtube sensor. 
Additionally, the Applicant asserts on Pages 13-14 of the Remarks filed 07/29/2022 that the claimed microtubes do not require twisting of the tubule to achieve high sensitivity. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lack of twisting to achieve high sensitivity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant’s arguments with regards to claims 2-4 are not persuasive because, for at least the reasons presented above, the combination of Visell in view of Lewis does not have the asserted deficiencies. 

The declaration under 37 CFR 1.132 filed 07/29/2022 (hereinafter referred to as the “Yeo Declaration”) is insufficient to overcome the rejections of the claims based upon Visell in view of Lewis under 35 U.S.C. § 103 as set forth in the last Office action because of the reasons listed below. 
Item 4 of the Yeo Declaration mirrors the assertions on Pages 8-9 of the Remarks filed 07/29/2022. Therefore, the evidence in Item 4 is not persuasive for the same reasons listed above with regards to the assertions on Pages 8-9 of the Remarks filed 07/29/2022.
Items 5-6 of the Yeo Declaration indicates that it is not possible for Visell to achieve a uniform and ultrathin wall thickness of the microtube sensors, as claimed in the subject patent application. This is not persuasive because it amounts to argument of counsel without supporting evidence. The arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). The Yeo Declaration merely states that “Given these curing time and viscosities, both liquid prepolymers disclosed by Visell would readily flow to the underside of the rod”, but this amounts to a mere conjecture without supporting evidence. Without factual and objective evidence that the walls of Visell could not be uniform due to the curing method, the evidence of the Yeo Declaration is not persuasive. Additionally the Applicant’s arguments are based on the assumption that, for the entirety of the curing process, only one side is in contact with heating surface, but Visell does not make such a disclosure. 
Item 6 of the Yeo Declaration indicates that that the uneven wall thickness of the tube of Fig. 4B of Visell is “likely due to its original structure rather than the twisted configuration”. However, this evidence is not persuasive. First, the annotation of Fig. 4B is misleading because the arrows are not accurate depictions of the wall thickness of the tube. For example, the longer arrow in the asserted “perpendicular” direction is not a true representation of thickness because it is not in the direction of the shortest width. Additionally, the assertion that the uneven wall thickness is likely due to its original structure is merely attorney argument without supporting evidence. The Yeo Declaration has not provided evidence that the variations in wall thickness depicted in Fig. 4b is not due to the various forces involved in the twisting (e.g., compression, tension, shear, bending, torsion). 
Item 8 of the Yeo Declaration indicates that it would not have been obvious to one of ordinary skill in the art, in view of the teachings of Visell, to make a microtube sensor with an ultrathin wall having a uniform thickness as set forth in Claim 1…” However, the above assertion amounts to opinion evidence regarding the legal conclusion at issue, and opinion evidence regarding a legal conclusion is not entitled to any weight. MPEP 716.01(c)(III).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792